Citation Nr: 1332680	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961, and from October 25, 1961 to November 20, 1961. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefit sought on appeal.  A Notice of Disagreement (NOD) was filed in July 2004, a Statement of the Case (SOC) was issued in April 2006, and a Substantive Appeal was received in June 2006. 

The Veteran testified at a Board hearing in December 2007 before Veterans Law Judge (VLJ) Dannaher on this issue.  Subsequently, in March 2013, the Veteran again testified on this issue at a Board hearing before VLJ Singleton.  Both of the hearing transcripts are of record.  Therefore, this claim is now being addressed by a panel, which includes the VLJs who conducted the Board hearings.  See generally 38 C.F.R. § 20.707 (2013).  Since the Veteran did not testify at two Board hearings regarding his other issues on appeal, those issues will be addressed in a separate non-panel Board decision.  At his March 2013 Board hearing, the Veteran was afforded the opportunity to have a hearing before a third VLJ of the panel, but he waived the right for the additional hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In January 2010, the Board remanded the issue to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The Veteran's Virtual VA claims file has been reviewed in preparing this remand, along with his paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following the certification of this appeal to the Board in August 2012, three volumes of additional VA treatment records were added to the Veteran's paper claims file.  These records are relevant to the claim currently on appeal and have not been reviewed by the RO.  Thus, the Board sent the Veteran and his representative a letter asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  In August 2013, the Veteran's representative responded with a letter stating that the Veteran wanted his claim remanded back to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence.  Thus, the Board is remanding the claim for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The AMC should readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send the Veteran and his representative a Supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



